            Case 3:19-cv-00264-JST Document 21 Filed 04/10/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


 ATARI INTERACTIVE, INC.,                               CASE No C 3:19-cv-00264-JST


                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
 v.
                                                        PARTIES AND COUNSEL
 OOSHIRTS, INC.,
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
       and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
       options.
                                                /s/ Raymond Lei, on behalf of ooShirts, Inc.
 Date:April 10, 2019
                                                                     Party
 Date: April 10, 2019                           /s/ Christopher K. Ridder
                                                                   Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
      ■
          intend to stipulate to an ADR process
          prefer to discuss ADR selection with the Assigned Judge at the case management
          conference

                                                        /s/ Christopher K. Ridder
      Date: April 10, 2019
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”



 Form ADR-Cert rev. 1-15-2019
